 



Exhibit 10.19
(MICROMET LOGO) [w50955w5095501.gif]

     
 
  Micromet, Inc.
 
  6707 Democracy Blvd.
 
  Suite 505
 
  Bethesda, Maryland 20817
 
   
 
  Phone: (240) 752-1420
 
  Fax: (240) 752-1425
 
  E-mail: info@micromet-inc.com
 
  Internet: www.micromet-inc.com

December 10, 2007
Mr. Christopher P. Schnittker
c/o Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, Maryland 20817
Re: Separation Agreement
Dear Chris:
This letter sets forth the substance of the separation agreement (the
“Agreement”) which Micromet, Inc. (the “Company”) is offering to you to aid in
your employment transition.
     1. Separation. You have voluntarily resigned from your employment with the
Company. Your last day of work with the Company and your employment termination
date will be December 10, 2007 (the “Separation Date”).
     2. Accrued Salary and Vacation. On the next regular payroll date following
the Separation Date, the Company will pay you all accrued salary, and all
accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings. You will receive these payments
regardless of whether or not you sign this Agreement.
     3. Severance Benefits. Although the Company has no obligation to do so, if
you execute this Agreement, the Company will provide the severance benefits
described below (the “Severance Benefits”), provided that you are not in
material breach of this Agreement or any other written agreement you may have
executed with the Company:
          a. Severance Payments. The Company will make severance payments to you
in the form of continuation of your base salary in effect on the Separation Date
for six (6) months following the Separation Date or until you secure full-time
employment with another employer, whichever period is shorter. You agree to
notify the Company immediately if you accept such other employment. These
payments will be subject to standard payroll deductions and withholdings and
will be made on the Company’s ordinary payroll dates, beginning with the first
such date which occurs following the Company’s receipt of your executed
Agreement.

 



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w50955w5095501.gif]
          b. Health Insurance Continuation. If you are currently participating
in the Company’s group health insurance plans as of the Separation Date, to the
extent provided by applicable state insurance laws and by the Company’s current
group health insurance policies, you may be eligible to continue your group
health insurance benefits or to convert to an individual policy at your own
expense through the provider of the Company’s health insurance, if you wish.
However, if you timely elect and remain eligible for continued coverage, the
Company, as part of this Agreement, will pay that portion of your health
insurance premiums it was paying prior to the Separation Date for the earlier of
the six-month period following the Separation Date or until you are eligible to
receive healthcare benefits from a new employer, to the extent such coverage
remains available to you under the applicable policy. You agree to notify the
Company immediately if you become eligible for such coverage with a new
employer.
This Agreement supersedes any provision in the Executive Employee Agreement
between you and the Company dated October 10, 2006 (your “Employment Agreement”)
concerning or relating to severance payments. You agree you are not eligible for
any severance payments and benefits except as provided in this paragraph 3 and
you are not eligible for the Severance Benefits described in this paragraph 3,
except in exchange for your execution and non-revocation of this Agreement.
     4. Benefit Plans.
The Company’s reimbursement of the premiums for your life insurance, AD&D and
long-term care insurance will cease as of the Separation Date.
Deductions for the 401(k) Plan will end with your last regular paycheck. You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.
You have the right to continue to utilize funds in your current Health Care
Spending Account if you are participating in this program. Unless you elect to
continue your Health Care Spending Account, you will only be eligible to claim
expense that you incurred prior to the Separation Date.
     5. Stock Options. You were granted an option to purchase 225,000 shares of
the Company’s common stock, pursuant to the Micromet, Inc. Amended and Restated
2003 Equity Incentive Award Plan (the “Plan”). Under the terms of the Plan and
your stock option agreement, vesting will cease as of the Separation Date. Your
rights to exercise your options as to any vested shares will expire, on the date
that is ninety (90) days after the Separation Date.
     6. Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date.
     7. Expense Reimbursements. If you have been issued any Company credit or
calling cards, the Company will cancel these card(s) effective as of the
Separation Date. You agree that, within ten (10) days of the Separation Date,
you will submit your final documented expense reimbursement statement reflecting
all business expenses you incurred through the Separation Date, if any, for
which you seek reimbursement. The Company will reimburse you for reasonable
business expenses pursuant to its regular business practice.
     8. Return of Company Property. By the Separation Date, you agree to return
to the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Please coordinate return of Company property
with Matthias Alder. Receipt of the Severance Benefits described in paragraph 3
of this Agreement is expressly conditioned upon return of all Company property.

2



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w50955w5095501.gif]
     9. Proprietary Information Obligations. Both during and after your
employment you acknowledge your continuing obligations under your Employee
Proprietary Information and Inventions Agreement not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities under Sections 9, 10, 11.3
through 11.5 of your Employment Agreement. You further acknowledge your
cooperation obligations under Section 7.7 of your Employment Agreement and your
continuing obligations under Section 11.2 of your Employment Agreement not to
disclose the terms therein. A copy of your Proprietary Information and
Inventions Agreement is attached hereto as Exhibit A and a copy of Sections 7.7,
9, 10, 11.2 through 11.5 of your Employment Agreement is attached hereto as
Exhibit B. If you have any doubts as to the scope of the restrictions in your
agreement, you should contact Matthias Alder immediately to assess your
compliance. As you know, the Company will enforce its contract rights. Please
familiarize yourself with the enclosed Agreement which you signed.
     10. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) you may disclose this Agreement insofar as such disclosure may be required
by law.
     11. Non-disparagement. Both you and the Company agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and the
Company will respond accurately and fully to any question, inquiry or request
for information when required by legal process. The Company’s obligations under
this section are limited to the Company’s executive officers as the Company
representatives with knowledge of the provisions of this Agreement. The Company
will respond to reference requests in accordance with the Company’s policy by
providing information only with regard to the dates of your employment and the
scope of your job responsibilities. Please direct all requests for references
from prospective employers to Christian Itin or Matthias Adler.
     12. Cooperation after Termination. During the time that you are receiving
payments under this Agreement, you agree to cooperate fully with the Company by
making yourself reasonably available during regular business hours in all
matters relating to the transition of your work and responsibilities on behalf
of the Company, including, but not limited to, any present, prior or subsequent
relationships and the orderly transfer of any such work and institutional
knowledge to such other persons as may be designated by the Company.
     13. Release. In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law. The claims and causes of action you are releasing and
waiving in this Agreement include, but are not limited to, any and all claims
and causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:

3



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w50955w5095501.gif]

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;     •   has discriminated against
you on the basis of age, race, color, sex (including sexual harassment),
national origin, ancestry, disability, religion, sexual orientation, marital
status, parental status, source of income, entitlement to benefits, any union
activities or other protected category in violation of any local, state or
federal law, constitution, ordinance, or regulation, including but not limited
to: Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as
amended; the Equal Pay Act; the Americans With Disabilities Act; the Family and
Medical Leave Act; Delaware Discrimination in Employment Act; Maryland Human
Relations Commissions Act, Article 49B of the Maryland Code; the Employee
Retirement Income Security Act; Section 510; and the National Labor Relations
Act;     •   has violated any statute, public policy or common law (including
but not limited to claims for retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as an officer of the Company. Also excluded from
this Agreement are any claims which cannot be waived by law. You are waiving,
however, your right to any monetary recovery should any governmental agency or
entity, such as the EEOC or the DOL, pursue any claims on your behalf. You also
acknowledge that (i) the consideration given to you in exchange for the waiver
and release in this Agreement is in addition to anything of value to which you
were already entitled; (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a claim; (iii) you have been given sufficient time to
consider this Agreement and to consult an attorney or advisor of your choosing;
and (iv) you are knowingly and voluntarily executing this Agreement waiving and
releasing any claims you may have as of the date you execute it.
     14. No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
     15. Breach. You agree that upon any breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement. Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of paragraphs 8, 9, 10, and 11 of this Agreement and
further agree that any threatened or actual violation or breach of those
paragraphs of this Agreement will constitute immediate and irreparable injury to
the Company. You therefore agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available to the Company upon your breach of this Agreement, the
Company shall be entitled to an injunction to prevent you from violating or
breaching this Agreement. You agree that if the Company is successful in whole
or part in any legal or equitable action against you under this Agreement, you
agree to pay all of the costs, including reasonable attorney’s fees, incurred by
the Company in enforcing the terms of this Agreement.

4



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w50955w5095501.gif]
     16. Miscellaneous. This Agreement, including Exhibits A and B, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Delaware.
Thank you for your services during your tenure at the Company. I wish you good
luck in your future endeavors.
Sincerely,
Micromet, Inc.

                By:   /s/ CHRISTIAN ITIN         Christian Itin        President
and Chief Executive Officer        Agreed to and Accepted:
      /s/ CHRISTOPHER P. SCHNITTKER       Christopher P. Schnittker             

Exhibit A — Proprietary Information and Inventions Agreement
Exhibit B — Sections 7.7, 9, 10, 11.3 through 11.5 of the Employment Agreement

5



--------------------------------------------------------------------------------



 



(MICROMET LOGO) [w50955w5095501.gif]
Exhibit A
Proprietary Information and Inventions Agreement

6



--------------------------------------------------------------------------------



 



Micromet, Inc.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by Micromet,
Inc., its subsidiaries, parents, affiliates, successors and assigns (together,
the “Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:
1. Nondisclosure.
     1.1 Recognition of Company’s Rights; Nondisclosure. I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Proprietary Information (defined below) and
that Company has a protectable interest therein. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of Company’s Proprietary Information,
except as such disclosure, use or publication may be required in connection with
my work for Company, or unless an officer of Company expressly authorizes such
in writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to Company any rights I may have or acquire in such Proprietary
Information and recognize that all Proprietary Information will be the sole
property of Company and its assigns. I will take all reasonable precautions to
prevent the inadvertent or accidental disclosure of Proprietary Information.
     1.2 Proprietary Information. The term “Proprietary Information” will mean
any and all confidential and/or proprietary knowledge, data or information of
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment. By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques and any other proprietary technology and
all Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of Company and other non-public information relating to
customers and potential customers; (d) information regarding any of Company’s
business partners and their services, including names; representatives,
proposals, bids, contracts and their contents and parties, the type and quantity
of products and services received by Company, and other non-public information
relating to business partners; (e) information regarding personnel, employee
lists, compensation, and employee skills; and (f) any other non-public
information which a competitor of Company could use to the competitive
disadvantage of Company. Notwithstanding the foregoing, it is understood that,
at all such times, I am free to use information which is generally known in the
trade or industry through no breach of this agreement or other act or omission
by me.
     1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party Information”).
During my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
Company) or use, except in connection with my work for Company, Third Party
Information unless expressly authorized by an officer of Company in writing.

A-1.



--------------------------------------------------------------------------------



 



     1.4 Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
     1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2. Assignment of Inventions.
     2.1 Proprietary Rights. The term “Proprietary Rights” will mean all trade
secrets, patents, copyrights, trade marks, mask works and other intellectual
property rights throughout the world.
     2.2 Assignment of Inventions. Subject to Subsections 2.3 and 2.5, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Company all my right, title and interest in and to any
and all Inventions (and all Proprietary Rights with respect thereto) whether or
not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with Company. Inventions assigned to
Company, or to a third party as directed by Company pursuant to this Section 2,
are hereinafter referred to as “Company Inventions.”
     2.3 Unassigned or Nonassignable Inventions. I recognize that this Agreement
will not be deemed to require assignment of any Invention that I developed
entirely on my own time without using Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
Company. In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to Company under any specifically
applicable state law, regulation, rule, or public policy (“Specific Inventions
Law”).
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with Company, I will
promptly disclose to Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to Company all patent applications filed by
me or on my behalf within a year after termination of employment. At the time of
each such disclosure, I will advise Company in writing of any Inventions that I
believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to Company in writing all
evidence necessary to substantiate that belief. Company will keep in confidence
and will not use for any purpose or disclose to third parties without my consent
any confidential information disclosed in writing to Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under a
Specific Inventions Law. I will preserve the confidentiality of any Invention
that does not fully qualify for protection under a Specific Inventions Law.
     2.5 Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by Company.
     2.6 Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).

A-2.



--------------------------------------------------------------------------------



 



     2.7 Enforcement of Proprietary Rights. I will assist Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to
Company or its designee. My obligation to assist Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
will continue beyond the termination of my employment, but Company will
compensate me at a reasonable rate after my termination for the time actually
spent by me at Company’s request on such assistance.
     In the event Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act for and in my behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me. I hereby waive and quitclaim to
Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
Company) of all Proprietary Information developed by me and all Inventions made
by me during the period of my employment at Company, which records will be
available to and remain the sole property of Company at all times.
4. Duty Of Loyalty During Employment. I agree that during the period of my
employment by Company I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.
5. Reasonableness Of Restrictions.
     5.1 I agree that I have read this entire Agreement and understand it. I
agree that this Agreement does not prevent me from earning a living or pursuing
my career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
     5.2 In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and Company agree
that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.
     5.3 If the court declines to enforce this Agreement in the manner provided
in subsection 5.2, I and Company agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.
6. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
7. Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of Company. I further agree that any
property situated on Company’s premises and owned by Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with Company in completing and signing Company’s
termination statement if requested to do so by Company.

A-3.



--------------------------------------------------------------------------------



 



8. Notices. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party will specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. Notification of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
10. General Provisions
     10.1 Governing Law. All questions concerning the construction, validity,
interpretation of this Agreement will be governed by the laws of the State of
Delaware as applicable to contracts made and wholly performed within the State
of Delaware by residents of the State of Delaware, until such time as the East
Coast headquarter office location is determined, in which case this Agreement
will be governed by the laws of the state of the East Coast headquarter office
location.
     10.2 Severability. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement will for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
     10.3 Successors and Assigns. This Agreement is for my benefit and the
benefit of Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.
     10.4 Survival. The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by Company to any successor in interest or other assignee.
     10.5 Employment Status. I agree and understand that nothing in this
Agreement will change my employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.
     10.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.
     10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
     10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.7) of this Agreement will apply to any time during which I was
previously engaged, or am in the future engaged, by Company as a consultant if
no other agreement governs nondisclosure and assignment of inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

A-4.



--------------------------------------------------------------------------------



 



I have read this agreement carefully and understand its terms.
Dated: October 10, 2006

                /s/ CHRISTOPHER SCHNITTKER       (Signature)                   
Christopher Schnittker       (Printed Name)              Accepted and Agreed To:

Micromet, inc.
      By:   /s/ CHRISTIAN ITIN         Title: President & CEO               

A-5.



--------------------------------------------------------------------------------



 



Exhibit B
Sections 7.7, 9, 10, 11.3 through 11.5 of the Employment Agreement

 



--------------------------------------------------------------------------------



 



     7.7 Cooperation Obligations.
          (a) Transition Activities. After delivery or receipt of any notice of
termination by Executive, and for a reasonable period following any termination
of Executive’s employment for any reason, Executive will fully cooperate with
Company in all matters relating to the winding up of Executive’s pending work
and the orderly transfer of any such pending work to such other employees as may
be designated by Company.
          (b) Return of Company’s Property. If Executive’s employment is
terminated for any reason Company will have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of termination
and to cease all activities on Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive will
immediately surrender to Company all lists, books and records of, or in
connection with, Company’s business, and all other property belonging to
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of Company. Executive will deliver to
Company a signed statement certifying compliance with this Section 7.7 prior to
the receipt of any post-termination benefits described in this Agreement.
          (c) Litigation. After the Employment Term, Executive will cooperate
with Company in responding to the reasonable requests of Company’s Chairman of
the Board, CEO or General Counsel, in connection with any and all existing or
future litigation, arbitrations, mediations or investigations brought by or
against Company, or its or their respective affiliates, agents, officers,
directors or employees, whether administrative, civil or criminal in nature, in
which Company reasonably deems Executive’s cooperation necessary or desirable.
In such matters, Executive agrees to provide Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Executive also agrees to promptly send Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.
          (d) Expenses and Fees. Company will reimburse Executive for reasonable
out-of-pocket expenses incurred by Executive as a result of his cooperation with
the obligations described in this Section 0, within thirty (30) days of the
presentation of appropriate documentation thereof, in accordance with Company’s
standard reimbursement policies and procedures. Except as provided in the
preceding sentence, Executive will not be entitled to any compensation for
activities performed pursuant to this Section 0 during the period in which
Executive receives any Severance Benefits. Thereafter, Company will pay
Executive a compensation for activities performed pursuant to this Section 0
based on an hourly rate of 160th of Executive’s monthly Base Salary immediately
preceding the termination of employment (the “Fees”). In performing obligations
under this Section 0 following termination of the employment, Executive agrees
and acknowledges that he will be serving as an independent contractor, not as a
Company employee, and he will be entirely responsible for the payment of all
income taxes and any other taxes due and owing as a result of the payment of
Fees, will not be eligible to participate in any Company benefit plans while
performing such services.
9. NON-COMPETITION
     Executive will not, for a period of twelve (12) months from the end of the
Employment Term, for Executive’s own account, or as owner, manager, officer,
shareholder, consultant, director, representative or employee of a company,
participate in the research or development of (i) antibodies against the EpCAM
target molecule, or (ii) BiTE molecules or active agents which trigger the same
mechanism as BiTE molecules (collectively, the “Non-Compete Field”). The Board
may, in its discretion, reduce the scope of the Non-Compete Field.

 



--------------------------------------------------------------------------------



 



10. NON-SOLICITATION
     While employed by Company, and for six (6) months immediately following the
date of termination of the employment, Executive will not interfere with the
business of Company by (a) soliciting, attempting to solicit, inducing, or
otherwise causing any employee of Company to terminate employment in order to
become an employee, consultant or independent contractor to or for any other
person or entity; or (b) directly or indirectly causing any third party that
provides services to Company to terminate such business relationship.
11. GENERAL PROVISIONS
     11.3 Reasonableness of Restrictions. Executive acknowledges and agrees that
(a) he has read this entire Agreement and understands it, (b) the limitations
imposed in this Agreement do not prevent him from earning a living or pursuing
his career following the termination of the employment, and (c) the restrictions
contained in this Agreement are reasonable, proper, and necessitated by
Company’s legitimate business interests. Executive represents and agrees that he
is entering into this Agreement freely and with knowledge of its contents with
the intent to be bound by the Agreement and the restrictions contained in it.
     11.4 Remedies. Executive agrees that it may be impossible to assess the
damages caused by Executive’s violation of this Agreement or any of its terms.
Executive agrees that any threatened or actual violation of this Agreement or
any of its terms will constitute immediate and irreparable injury to Company and
Company will have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other relief, without bond and without
prejudice to any other rights and remedies that Company may have for a breach or
threatened breach of this Agreement.
     11.5 Severability. In the event that a court finds this Agreement, or any
of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Agreement in the manner
provided in this Section 0, Executive and Company agree that this Agreement will
be automatically modified to provide Company with the maximum protection of its
business interests allowed by law and Executive agrees to be bound by this
Agreement as modified. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 